Name: Commission Regulation (EEC) No 2284/86 of 22 July 1986 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 200/ 16 Official Journal of the European Communities 23 . 7 . 86 COMMISSION REGULATION (EEC) No 2284/86 of 22 July 1986 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC (*), as last amended by Regulation (EEC) No 1844/86 (*), set costs for processing colza, rape and sunflower seed to be used for application of Articles 2 and 6 of Regulation No 1 15/67/EEC ; whereas, as these costs have diminished, the amounts given in Articles 5 and 8 of Regulation No 225/67/EEC should be adjusted accordingly ; Whereas Article 3 of Regulation No 225/67/EEC states that where offers and quotations relate to a quality other than the standard quality for which the target price was fixed they shall be adjusted by the coefficients of equiva ­ lence given in the Annex to that Regulation"; Whereas the qualities of the colza, rape and sunflower seed delivered by the main producer third countries are somewhat different from the qualities used to determine the coefficients of equivalence valid at present for seed from those countries ; whereas coefficients of equivalence should be set to reflect the new position ; Whereas it would be expedient to make certain adjust ­ ments to the text of Regulation 225/67/EEC and to regroup in a single Annex the amounts shown in Articles 5 and 8 of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation 225/67/EEC is hereby amended as follows : 1 . In Article 3 I (e), '0,20 units of account' is replaced by '0,242 ECU'. 2 . Article 5 is replaced by the following : 'Article 5 In cases where the margin referred to in Article 6 ( 1 ) of Regulation No 115/67/EEC is being determined and the provisions of Article 2 of that Regulation are applied, the costs of processing the seeds and the quantities of oil and oilcake resulting from the pro ­ cessing of the seeds shall be those set out in Annex II.' 3 . Article 8 is repealed . 4 . The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1986. For the Commission Frans ANDRIESSEN Vice-President [') OJ No 172, 30 . 9 . 1966, p. 3025/66 . [2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No 111 , 10 . 6 . 1967, p. 2196/67 . [&lt;) OJ No L 215, 23 . 7. 1982, p. 6 . $ OJ No 136, 30 . 6 . 1967, p. 2919/67. [ «) OJ No L 159, 14. 6 . 1986, p. 16 . 23 . 7 . 86 Official Journal of the European Communities No L 200/ 17 ANNEX 'ANNEX I Coefficients of equivalence of different qualities of colza, rape and sunflower seeds (ECU/100 kg) Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Colza and rape seed from :  Canada 0,740   Other non-member countries 0,283  B. Sunflower seed from :  United States or Canada  1,684  Other third countries  1,618 ANNEX II Quantity of oil , quantity of oilcake and costs arising from the processing of oilseeds (per 100 kg of seeds) Processing costs Quantity of oil Quantity of oilcake (ECU) (kg) (kg) Colza and rape seed 4,3 39 56 Husked sunflower seed 5,2 42 39 Unhusked sunflower seed 5,0 42 55 Soya beans 3,0 17,5 80'